DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 16-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 16-25; prior art fails to disclose or suggest, inter alia, a method, comprising: a reference signal comprising a waveform range divided in a plurality of contiguous bands, dynamically allocating a plurality of carrier signals to the multiple switching devices, wherein the plurality of carrier signals comprises a phase shift between the carrier signals, and wherein the plurality of carrier signals are dynamically allocated to the multiple switching devices such that for each switching device the plurality of carrier signals are rotated and selected based on a position of the reference signal with respect to the plurality of bands.
Claims 26-30; prior art fails to disclose or suggest, inter alia, a multilevel converter, comprising: a pulse width modulation controller configured to dynamically allocate a plurality of carrier signals to the multiple switching devices, wherein the plurality of carrier signals comprises a phase shift between the carrier signals, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,186,995 Dong et al. disclose a rotating switching strategy for power converters; US 9,184,673 Mihalache disclose a pulse width modulation control scheme for a multilevel converter; US 8,982,593 Nondahl et al. disclose a cascaded H-Bridge inverter level shift PWM with rotation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079.  The examiner can normally be reached on Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GARY L LAXTON/Primary Examiner, Art Unit 2896                              3/10/2021